11/07/2019                      THURSDAY                                        Judge Trish M Brown
4:00 PM 19-34092 tmb 11 bk      Fizz & Bubble, LLC
                          cj) Expedited Motion for Authority to Pay Prepetition Payroll,
                                Payroll Taxes, Employee Health Insurance Premiums and
                                Workers Compensation Premiums Filed by Debtor Fizz &
                                Bubble, LLC {RICKS, DOUGLAS) (10)

                                Fizz & Bubble, LLC - db             DOUGLAS R RICKS
                        / ~ Expedited Debtor s Motion for Order Authorizing Continued Use
                        ~   of Certain Existing Bank Accounts Filed by Debtor Fizz & Bubble,
                            LLC (RICKS, DOUGLAS) (11)

                                Fizz & Bubble, LLC - db             DOUGLAS R RICKS
                         @ Notice of Preliminary Hearing and Motion For Authority to Use
                                Cash Collateral i /i . Filed by Debtor Fizz & Bubble, LLC Hearing
                                Scheduled for 11/7/2019 at 04:00 PM in/by Courtroom #4,
                                Portland. (RICKS, DOUGLAS) (13)

                                Fizz & Bubble, LLC - db             DOUGLAS R RICKS




Evidentiary Hearing:     Yes:              No:   •




                                                                    Run Date:   11/07/19


                       Case 19-34092-tmb11           Doc 21   Filed 11/07/19
